DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Maggio, Frank (US 20070186252).
Claim 1. Maggio teaches a computer-implemented method for home shopping using video-on-demand services, the method comprising:
 causing, in a first portion of a display, output of a user interface comprising one or more product categories associated with one or more products (Figs.1, 2, [0039]); 
determining, based on an input received via the user interface, one or more content segments associated with at least one product category of the one or more product categories [0073], [0088]; 
determining, based on textual data associated with the one or more content segments, one or more offer terms associated with at least one product of the one or more products (Fig. 4A); and 
sending, to a user device at least one content segment of the one or more content segments and at least one offer term of the one or more offer terms [0093], [0140].
Claim 2. Maggio teaches said method wherein the user device comprises at least one of: a smartphone, a set-top box (STB), a digital video recording device (DVR), or a computing device (Fig. 3).
Claim 3. Maggio teaches said method wherein the user interface is configured to display a user input mechanism configured to enable a user to purchase an item associated with a purchase option in a third portion of the display [0042].
Claim 4. Maggio teaches said method further comprising causing output, in a second portion of the display, the at least one content segment, wherein the at least one content segment comprises at least one of: a live broadcast, streaming content, video-on-demand (VOD) content, or web-based content [0013].
Claim 5. Maggio teaches said method wherein the at least one content segment comprises textual data, the method further comprising determining, based on the textual data, one or more product details associated with at least one product associated with the at least one product category [0088].
Claim 6. Maggio teaches said method, further comprising causing, via the user interface, output of one or more selectable options wherein the one or more selectable options comprise at least one of: an icon, a hyperlink, a menu item, or a fillable form [0031], [0040].
Claim 7. Maggio teaches said method further comprising updating, based on an indication of a selection of at least one selectable option of the one or more selectable options, time sensitive information [0093].

System claims 8-20 repeat the subject matter of method claims 1-7 respectively, as a set of apparatus elements rather than a series of steps. As the underlying processes of claims 1-7 have been shown to be fully disclosed by the teachings of Maggio in the above rejections of claims 1-7, it is readily apparent that the system disclosed by Maggio includes the apparatus to perform these functions. As such, these limitations are rejected for the same reasons given above for method claims 1-7, and incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(I) US 20090006191 to Arankalle et al. discloses techniques for presenting a content item with a media item. In some implementations, the environment 100 may be used to identify relevant advertising content according to a particular selection of a video or audio content item (e.g., one or more segments of video or audio). For example, the advertisement provider 102 can acquire knowledge about scenes in a video content item, such as content changes in the audio and video data of the video content item. The knowledge can be used to determine targeting criteria for the video content item, which in turn can be used to select relevant advertisements for appropriate places in the video content item. In some implementations, the relevant advertisements can be placed in proximity to or overlaid with the presented content item, such as in a banner, sidebar, or frame.

	(II) US 20080276266 to Huchital et al. discloses characterizing content for identification of advertising. FIG. 6 is a flow diagram illustrating an example process 600 for selecting a mode of display for pre-selected content. For convenience, the process 600 will be described with reference to a computer system (e.g., a user device 205) that performs the process. The pre-selected content may include text, audio, video, advertisements, configuration parameters, documents, video files published on the Internet, television programs, podcasts, video podcasts, live or recorded talk shows, video voicemail, segments of a video conversation, and other distributable resources. The example process depicted in FIG. 6 generally relates to presenting advertisements in, on, or near video content items. However, presenting other media content is possible.

	(III) US 20080046948 to Veroub discloses creation, management and delivery of personalized media items. As depicted in FIG. 3, the podcast creator 300 operates on the audio 302, images 304 and videos 306 when creating a podcast having a plurality of items. These items can correspond to different episodes. In one embodiment, the different items correspond to different segments. Each of the items can be designed to present one or more of text, audio, image or video. Each item can also include a link (e.g., Universal Resource Locator (URL)) to additional information, such as the corresponding audio, image or video segment. FIG. 4C is an exemplary podcast request dialog screen 480 according to another embodiment of the invention. The dialog screen 480 assists a user in requesting content to be included in a custom podcast. In one embodiment, the dialog screen 480 includes predetermined categories from which a user can select different categories, groups and/or types of content (e.g., media content) for a custom podcast. The predetermined categories can, for example, pertain to news (local or national), weather (local or national), sports highlights, comedy, political, financial, etc. 

 	(IV) US 20060026628 to Wan et al. discloses method and apparatus for insertion of additional content into video. According to a seventh aspect of the present invention, there is provided a computer program product for inserting additional content into a video segment of a video stream, the video segment comprising a series of video frames. The computer program product comprises a computer usable medium and a computer readable program code means embodied in the computer usable medium and for operating according to the method of the first or second aspect.
According to an eighth aspect of the present invention, there is provided a computer program product for inserting additional content into a video segment of a video stream, the video segment comprising a series of video frames. The computer program product comprises a computer usable medium and a computer readable program code means embodied in the computer usable medium. When the computer readable program code means is downloaded onto a computer, it renders the computer into apparatus as according to any one of the third to the sixth aspects.

(V) US 20040095377 to Salandro discloses a video information analyzer.
The Home Team selection 720 permits the user to input text to denote the home team for one or more video segments. The Away Team selection 722 permits the user to input text to denote the visiting team for one or more video segments. The Week Number selection 724 permits the user to assign a week number to a given video segment. The week number refers to the week during the season in which the game was played. The Game Description selection 726 permits the user to input text to denote the video segment that is being recorded. In an embodiment, the text entered into the Game Description selection 726 is used on the My Games screen 800, as depicted in FIG. 8, to allow access to the stored video segments corresponding to each game. The Category selection 728 permits the user to input text to denote a category for the video segment that is being recorded. A user may use one or more categories to organize the video files stored on the Video Storage Device 206 for easy retrieval. For example, stored video files may be categorized by year, opponent, or whether the video file is of a game or a practice. In an embodiment, each stored video file corresponds to a game listed on the My Games screen 800. Each of the Home Team 720, Away Team 722, Week Number 724, Game Description 726 and Category 728 selections may be assigned a value prior to receiving video input 220 from the Source Device 204. Moreover, each of the above selections may have its value assigned or modified during or after the time when the video segments are stored in the Video Storage Device 206. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202. The examiner can normally be reached Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625